DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Claims 1 and 3-26 are pending.
Claims 1, 5, 8-11, 21-22 and 24 are amended.
Claim 2 is cancelled.
Claims 25-26 are new.
This office action is in response of the Applicant’s arguments and remarks filed 11/13/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 33 and 35 fail to have proper labels for all the rectangular and triangular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first vital sign and the second vital sign" in line 5. It is unclear and indefinite about which of the first vital sign and the second vital sign are referring to? Are there the first vital sign and the second vital sign that the sensor detects simultaneously? Are there the first vital sign and the second vital sign that the plurality of sensors each detects?
Claim 6 is rejected as stated above because due to their dependency from claim 5. Claim 6 is also indefinite.
Claim 8 recites the limitation "the second vital" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-10 are rejected as stated above because due to their dependency from claim 8. Claims 9-10 are also indefinite.
Claim 9 recites the limitation "the second vital" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected as stated above because due to their dependency from claim 9. Claim 10 is also indefinite.
Claim 10 recites the limitation "the second vital" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the patient" in lines 3-4. It is unclear and indefinite to which patient is referring to? Is it the patient that is supported on the patient support apparatus with the vital signs? Is it the patient with the medical’s history?
Claim 11 recites the limitation "the first and second vital signs" in lines 7, 8 and 9. It is unclear and indefinite to which first and second vital signs are referring to? Are there the first and second vital signs that are detected simultaneously? Are there the first and second vital signs that are indicative of a signal? Further, the limitations “the first and second vital signs” in lines 8-9 are indefinite if there are further associated with the first and second vital signs to a respective predefined acceptable limit?.
Claims 12-23 are rejected as stated above because due to their dependency from claim 11. Claims 12-23 are also indefinite.
Claim 16 recites the limitation "the first iconic representation" in line 4. It is unclear and indefinite to which first iconic representation is referring to? Is it the first iconic representation that is associated with the first and second vital signs deviating from the limit? Is it the first iconic representation that is simultaneously illuminated on the surface?.
Claim 17 is rejected as stated above because due to their dependency from claim 16. Claim 17 is also indefinite.
Claim 17 recites the limitation "the first iconic representation" in line 4. It is unclear and indefinite to which first iconic representation is referring to? Is it the first iconic representation that is associated with the first and second vital signs deviating from the limit? Is it the first iconic representation that is simultaneously illuminated on the surface?.
Claim 18 recites the limitation "the first iconic representation" in line 4. It is unclear and indefinite to which first iconic representation is referring to? Is it the first iconic representation that is associated with the first and second vital signs deviating from the limit? Is it the first iconic representation that is simultaneously illuminated on the surface?.
Claims 19-20 are rejected as stated above because due to their dependency from claim 18. Claims 19-20 are also indefinite.
Claim 19 recites the limitation "the first iconic representation" in line 4. It is unclear and indefinite to which first iconic representation is referring to? Is it the first iconic representation that is associated with the first and second vital signs deviating from the limit? Is it the first iconic representation that is simultaneously illuminated on the surface?.
Claim 20 is rejected as stated above because due to their dependency from claim 19. Claim 20 is also indefinite.
Claim 20 recites the limitation "the first iconic representation" in lines 2-3. It is unclear and indefinite to which first iconic representation is referring to? Is it the first iconic representation that is associated with the first and second vital signs deviating from the limit? Is it the first iconic representation that is simultaneously illuminated on the surface?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US2011/0068935A1) hereafter Riley in view of Raisanen et al. (US2007/0276202A1) hereafter Raisanen.
Regarding claim 1, Riley discloses a detection and notification system for a patient support apparatus comprising
a sensor (fig 5:3036, par[0039]) positioned on an upper surface of a deck of the patient support apparatus (fig 4:3018, par[0039]: wherein the upper frame 3018 is technically equivalent to the deck of the patient support apparatus. Further, The sensors 3036 and/or the control modules 3038 are coupled to the upper frame 3018 in some embodiments. It should be appreciated that the sensors 3036 and/or the control modules 3038 can be coupled to the lower frame 3016, supports 3020, and/or incorporated within or coupled to the person support surface 3020 in other embodiments, if desired), the sensor detecting vital signs of a patient supported on the patient support apparatus (par[0042], [0043], [0045]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026, a pressure of the fluid inside the bladders 3028 in the person support surface 3026, or other various parameters.  In one illustrative embodiment, the contact sensors 3044 include blood pressure sensors 3048 that are configured to sense the person's blood pressure; oxygen saturation level (SpO2) sensors 3050 that are configured to sense the amount of hemoglobin binding sites in the person's bloodstream occupied by oxygen; temperature sensors 3052 that are configured to sense the person's body temperature; heart rate sensors 3054 that are configured to sense the rate at which a person's heart contracts; and respiration rate sensors 3056 that are configured to sense the person's breathing rate as shown in FIG. 5);
a controller (fig 5:3038, par[0046], [0048]: The control module 3038 is implemented using hardware.  The control module 3038 includes a controller 3074 or processor 3074 and memory 3076 as shown in FIG. 5) positioned on the patient support apparatus (fig 5:3038, par[0039]: The sensors 3036 and/or the control modules 3038 are coupled to the upper frame 3018 in some embodiments. It should be appreciated that the sensors 3036 and/or the control modules 3038 can be coupled to the lower frame 3016, supports 3020, and/or incorporated within or coupled to the person support surface 3020 in other embodiments, if desired) and operable to receive a signal from the sensor indicative of the first vital sign and the second vital sign of the patient (par[0050], [0053]: The controller 3074 is configured to receive input signals corresponding to signals from the sensors 3036 and/or output signals from other modules 3038 via the network 3042.  The information is stored in the memory 3076, which is operatively coupled to the controller 3074 as shown in FIG. 5.), the controller operable to compare the vital signs to pre-established limits to determine whether each of the first vital sign and second vital sign is within an acceptable range (fig 6:3090&3100par[0065]: in the operation of block 3090, the controller 3074 compares the calculated condition score (referred to sometimes in FIG. 6 as an "index value" or simply an "index") with the predetermined thresholds to determine at least one of the likelihood that an adverse condition will occur, an amount of time before an adverse condition will occur, and/or how close the condition score is to the threshold); and 
a detection notification system positioned on the patient support apparatus (fig 6:3078, par[0050]: The logic module 3078 technically equivalent to the detection notification system positioned with the controller 3038 at the patient support apparatus that can be in the form of software, firmware, and/or dedicated hardware, such as, a series of programmed instructions, code, electronic files, or commands using general purpose or special purpose programming languages or programs that are executed on one or more general purpose or special purpose computers, processors, other control circuitry, or networks; a hardwired state machine) and operable to respond to commands from the controller to provide an indication as to whether either the first vital sign or the second vital sign is within the respective acceptable range (par[0051], [0065]: The controller 3074 includes operating logic 3078 in the form of procedure 3080, for example, as shown in the flowchart of FIG. 6. Procedure 3080 includes operations/conditionals shown at blocks 3082, 3084, 3086, and 3088. Procedure 3080 is used to generate a condition score corresponding to the condition of a person, which is compared to a threshold in order to predict the onset of an adverse condition. Further, figure 6 discloses in the operation of block 3090, the controller 3074 compares the calculated condition score (referred to sometimes in FIG. 6 as an "index value" or simply an "index") with the predetermined thresholds to determine at least one of the likelihood that an adverse condition will occur, an amount of time before an adverse condition will occur, and/or how close the condition score is to the threshold), or that an alarm condition exists because either the first vital sign or second vital sign is not within the acceptable range (fig 6:3110, par[0066]: In the conditional of block 3100, if the controller 3074 determines that the condition score is greater than the threshold, then, in one illustrative embodiment, a status update including the condition score is communicated to a caregiver through the signaling and communication system 3012 and/or is displayed on the display 3040 as indicated at block 3110), the indication discernible by a user spaced apart from the patient support apparatus with which the detection notification system is associated (fig 6:3110, par[0066]: in the conditional of block 3100, if the controller 3074 determines that the condition score is greater than the threshold, then, in one illustrative embodiment, a status update including the condition score is communicated to a caregiver through the signaling and communication system 3012 and/or is displayed on the display 3040 as indicated at block 3110).
Riley does not explicitly disclose the detection and notification system wherein the sensor simultaneously detects a first vital sign and a second vital sign.
Raisanen discloses disclose the detection and notification system wherein the sensor simultaneously detects a first vital sign and a second vital sign (par{0004], [0020], [0026]: Raisanen addresses a problem that the market have been lacking a device that can simultaneously collect measured data from a person's average pulse, respiration frequency and movement activity, in a wanted time period,. So Raisanen provides a sensing device comprising an oxygen oxide metering unit can also be included to the device so that the respiration and blood oxygen can be monitored simultaneously for example when doing a sleep apnea examination).
	One of ordinary skill in the art would be aware of both the Riley and the Raisanen references since both pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the simultaneous sensing of data as disclosed by Raisanen to gain the functionality of generating a condition score as a function of the simultaneous data inputs that can expedite the detection of a likelihood of an adverse condition occurring, and alert a caregiver when the condition score exceeds a predetermined threshold.

Regarding claim 3, Riley in view of Raisanen discloses the detection and notification system wherein the detection notification system includes a plurality of sensors simultaneously detecting one of the first and second vital signs of the patient (Raisanen par{0004], [0020], [0026]: A humidity and/or temperature measuring sensor or sensors can also be combined to the sensor 3. This makes it possible for the device 7 to gather information to the memory from the changes in person's temperature and the humidity of the bed. An oxygen oxide metering unit can also be included to the device so that the respiration and blood oxygen can be monitored simultaneously for example when doing a sleep apnea examination).

Regarding claim 4, Riley in view of Raisanen discloses the detection and notification system of claim 3, wherein the plurality of sensors each detects both a first vital sign and a second vital sign (Riley fig 5:3044&3046, par[0041], [0042], [0045]).

2.	Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Raisanen, and further in view of Hayes et al. (US2016/0022218A1) hereafter Hayes.
Regarding claim 5, Riley in view of Raisanen discloses the detection and notification system of claim 4, wherein the controller is operable to receive a signal from the patient support apparatus indicative of the first vital sign and the second vital sign from one of the plurality of sensors (Riley par[0042]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026).
Riley in view of Raisanen does not explicitly disclose the controller operable to utilize the position of the patient to determine whether to disregard the signal indicative of the first vital sign and the second vital sign from one of the plurality of sensors.
Hayes disclose the controller operable to utilize the position of the patient to determine whether to disregard the signal indicative of the first vital sign and the second vital sign from one of the plurality of sensors (Hayes par[0174], [0175]).
	One of ordinary skill in the art would be aware of the Riley, Raisanen and Hayes references since all pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the detection of position feature as disclosed by Hayes to gain the functionality of providing improved functionality, ease of use, and/or new or improved features such as distinguishing between new and old patients entering onto the support surface; automatically zeroing a scale system on the support apparatus; distinguishing between objects and humans positioned on the support surface; determining if a patient is sleeping or awake; monitoring and characterizing movement levels of the patient.

Regarding claim 6, Riley in view of Raisanen and Hayes discloses the detection and notification system wherein the controller is operable to prompt a user to suspend the operation of the notification system based on the position of the patient (Hayes par[0025], [0036], [0038], [0176]).
	
Regarding claim 7, Riley in view of Raisanen discloses the detection and notification system wherein the controller is operable to receive a signal from the patient support apparatus indicative of a position of the patient supported on the patient support apparatus (Riley par[0042]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026).
Riley in view of Raisanen does not explicitly disclose the detection and notification system further operable to prompt the user to suspend operation of the detection notification system based on the position of the patient.
Hayes discloses the detection notification system wherein the controller is operable to receive a signal from the patient support apparatus indicative of a position of the patient supported on the patient support apparatus (Hayes par[0174], [0175]: measurement subsystems 54 and/or 54a is the ability to characterize whether a patient supported on patient support apparatus 20, 20a is sleeping or not), and further operable to prompt the user to suspend operation of the detection notification system based on the position of the patient (Hayes par[0025], [0036], [0038], [0176]).
	One of ordinary skill in the art would be aware of the Riley, Raisanen and Hayes references since all pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the detection of position feature as disclosed by Hayes to gain the functionality of providing improved functionality, ease of use by automatically distinguishing between objects and humans positioned on the support surface, determining if a patient is sleeping or awake, and characterizing movement levels of the patient.

Regarding claim 8, Riley in view of Raisanen and Hayes discloses the detection and notification system of claim 7, wherein the controller is operable to receive signals indicative of the position of components of the patient support apparatus (Hayes par[0174], [0175]: measurement subsystems 54 and/or 54a is the ability to characterize whether a patient supported on patient support apparatus 20, 20a is sleeping or not) and to determine the acceptable range of the first vital sign and the second vital based, at least in part, on the position of at least one of the components of the patient support apparatus (Hayes par[0174], [0175]: measurement subsystems 54 and/or 54a is the ability to characterize whether a patient supported on patient support apparatus 20, 20a is sleeping or not.

Regarding claim 9, Riley in view of Raisanen and Hayes discloses the detection and notification system of claim 8, wherein the controller is operable to communicate with an electronic medical record system to receive information from the electronic medical record system indicative of a medical history of a patient supported on the patient support apparatus and to determine the acceptable range of the first vital sign and the second vital based, at least in part, on the patient’s medical history (Riley fig 7:EMR, par[0052], [0076]: the thresholds are automatically modified based on the person's EMR.  It is within the scope of this disclosure for the thresholds to be person specific and possibly incorporated into the person's EMR).

Regarding claim 10, Riley in view of Raisanen and Hayes discloses the detection and notification system of claim 9, wherein the controller is operable to utilize the medical history of the patient to perform an algorithm that analyzes the first vital sign and the second vital to determine that the patient is likely to experience an adverse event and to provide a notification discernible by a user that a likelihood of the adverse event has reached a threshold (Riley fig 7:EMR, par[0052], [0076]: the thresholds are automatically modified based on the person's EMR.  It is within the scope of this disclosure for the thresholds to be person specific and possibly incorporated into the person's EMR).

3.	Claims 11-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Raisanen, and further in view of Zerhusen et al. (US2014/0259410A1) hereafter Zerhusen.
Regarding claim 11, Zerhusen discloses a patient support apparatus comprising
at least one sensor (fig 5:3036, par[0039]) positioned on an upper surface of a deck of the patient support apparatus (fig 4:3018, par[0039]: wherein the upper frame 3018 is technically equivalent to the deck of the patient support apparatus. Further, The sensors 3036 and/or the control modules 3038 are coupled to the upper frame 3018 in some embodiments. It should be appreciated that the sensors 3036 and/or the control modules 3038 can be coupled to the lower frame 3016, supports 3020, and/or incorporated within or coupled to the person support surface 3020 in other embodiments, if desired), the at least one sensor operable to provide a signal indicative of a first vital sign and a second vital sign of a patient supported on the patient support apparatus (par[0042], [0043], [0045]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026, a pressure of the fluid inside the bladders 3028 in the person support surface 3026, or other various parameters.  In one illustrative embodiment, the contact sensors 3044 include blood pressure sensors 3048 that are configured to sense the person's blood pressure; oxygen saturation level (SpO2) sensors 3050 that are configured to sense the amount of hemoglobin binding sites in the person's bloodstream occupied by oxygen; temperature sensors 3052 that are configured to sense the person's body temperature; heart rate sensors 3054 that are configured to sense the rate at which a person's heart contracts; and respiration rate sensors 3056 that are configured to sense the person's breathing rate as shown in FIG. 5), and
a notification system coupled to the sensor (fig 6:3078, par[0050]: The logic module 3078 technically equivalent to the detection notification system positioned with the controller 3038 at the patient support apparatus that can be in the form of software, firmware, and/or dedicated hardware, such as, a series of programmed instructions, code, electronic files, or commands using general purpose or special purpose programming languages or programs that are executed on one or more general purpose or special purpose computers, processors, other control circuitry, or networks; a hardwired state machine), the notification system operable to process signals from the sensor which provide an indication of the first and second vital signs to determine the first and second vital signs (par[0051], [0065]: The controller 3074 includes operating logic 3078 in the form of procedure 3080, for example, as shown in the flowchart of FIG. 6. Procedure 3080 includes operations/conditionals shown at blocks 3082, 3084, 3086, and 3088. Procedure 3080 is used to generate a condition score corresponding to the condition of a person, which is compared to a threshold in order to predict the onset of an adverse condition. Further, figure 6 discloses in the operation of block 3090, the controller 3074 compares the calculated condition score (referred to sometimes in FIG. 6 as an "index value" or simply an "index") with the predetermined thresholds to determine at least one of the likelihood that an adverse condition will occur, an amount of time before an adverse condition will occur, and/or how close the condition score is to the threshold), compare a first vital sign and a second vital sign to a respective predefined acceptable limit for a first vital sign and a second vital sign (Riley fig 6:3110, par[0066]: the conditional of block 3100, if the controller 3074 determines that the condition score is greater than the threshold, then, in one illustrative embodiment, a status update including the condition score is communicated to a caregiver through the signaling and communication system 3012 and/or is displayed on the display 3040 as indicated at block 3110).
Riley does not explicitly disclose the detection and notification system wherein the at least one sensor able to simultaneously detects a first vital sign and a second vital sign, and the features of if the either of the first and second vital signs deviate from the predefined acceptable limit, provide a visual indication of the deviation by illuminating a first iconic representation of vital signs in a first manner; and if each of the first and second vital signs of the particular component does not deviate from the respective predefined acceptable limit, illuminating the first iconic representation in a second manner.
Raisanen discloses disclose the detection and notification system wherein the sensor simultaneously detects a first vital sign and a second vital sign (par{0004], [0020], [0026]: Raisanen addresses a problem that the market have been lacking a device that can simultaneously collect measured data from a person's average pulse, respiration frequency and movement activity, in a wanted time period,. So Raisanen provides a sensing device comprising an oxygen oxide metering unit can also be included to the device so that the respiration and blood oxygen can be monitored simultaneously for example when doing a sleep apnea examination).
	One of ordinary skill in the art would be aware of both the Riley and the Raisanen references since both pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the simultaneous sensing of data as disclosed by Raisanen to gain the functionality of generating a condition score as a function of the simultaneous data inputs that can expedite the detection of a likelihood of an adverse condition occurring, and alert a caregiver when the condition score exceeds a predetermined threshold.
	Riley in view of Raisanen does not explicitly disclose the features of if the either of the first and second vital signs deviate from the predefined acceptable limit, provide a visual indication of the deviation by illuminating a first iconic representation of vital signs in a first manner; and if each of the first and second vital signs of the particular component does not deviate from the respective predefined acceptable limit, illuminating the first iconic representation in a second manner.
Zerhusen discloses the features , if the either of the first and second vital signs deviate from the predefined acceptable limit, provide a visual indication of the deviation by illuminating a first iconic representation of vital signs in a first manner (Zerhusen par[0160], [0161]: Control circuitry 72 controls the illumination of alert light based on the sleep state of the patient, as measured by sensor(s) 800, so as to indicate an optimal time for a caregiver to take at least one vital sign of the patient. The optimal time for the caregiver to take the at least one vital sign is when the signal from sensor 800 indicates that the sleep state of the patient is a deep sleep state.  In other instances, the optimal time for the caregiver to take the at least one vital sign is when the signal from the sensor 800 indicates that the sleep state of the patient is an alert state of sleep),
if each of the first and second vital signs of the particular component does not deviate from the respective predefined acceptable limit, illuminating the first iconic representation in a second manner (Zerhusen par[0160], [0161]: Control circuitry 72 controls the illumination of alert light based on the sleep state of the patient, as measured by sensor(s) 800, so as to indicate an optimal time for a caregiver to take at least one vital sign of the patient. The optimal time for the caregiver to take the at least one vital sign is when the signal from sensor 800 indicates that the sleep state of the patient is a deep sleep state.  In other instances, the optimal time for the caregiver to take the at least one vital sign is when the signal from the sensor 800 indicates that the sleep state of the patient is an alert state of sleep).
	One of ordinary skill in the art would be aware of the Riley, Raisanen and Zerhusen references since all pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the feature of illumination as disclosed by Zerhusen to gain the functionality of illuminating an alert light in a manner indicating an optimal time for taking a patient's vital signs.

Regarding claim 12, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 11, wherein the notification system is operable to project the first iconic representation to a surface spaced apart from the patient support apparatus (Zerhusen fig 20:418, par[0140], [0141]: Some of the light emitted from the respective light emitters (e.g. green LED and amber LED) passes through the respective cutout 416 and projects an image 418 of the cutout on the floor as shown in FIG. 20.  Only one image 418 is projected on the floor in the illustrative example).

Regarding claim 13, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 12, wherein the first iconic representation is simultaneously illuminated on a surface of the patient support apparatus (Zerhusen fig 20:4411, par[0140], [0141]: wherein the iconic representations are projected on frames of the bed) and projected onto the surface spaced apart from the patient support apparatus (Zerhusen fig 20:418, par[0140], [0141]: Some of the light emitted from the respective light emitters (e.g. green LED and amber LED) passes through the respective cutout 416 and projects an image 418 of the cutout on the floor as shown in FIG. 20.  Only one image 418 is projected on the floor in the illustrative example).

Regarding claim 14, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 13, wherein the first iconic representation is projected to the surface spaced apart from the patient support apparatus by a projector located on the patient support apparatus (Zerhusen fig 20:418, par[0140], [0141]: Some of the light emitted from the respective light emitters (e.g. green LED and amber LED) passes through the respective cutout 416 and projects an image 418 of the cutout on the floor as shown in FIG. 20.  Only one image 418 is projected on the floor in the illustrative example).

Regarding claim 15, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 14, wherein illuminating the first iconic representation in a first manner comprises illuminating the first iconic representation in a first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: two differently colored light emitters are located side-by-side in the interior region of housing 402 of module 400 for each of zones 411, 412, 413, 414, then the position of the image 418 on the floor will shift by a slight amount when module 400 switches from emitting light from the first light emitter to emitting light form the second light emitter, and vice versa.  Thus, the spacing between the light emitters of each zone 411, 412, 413, 414 dictates how far the image 418 shifts on the floor) and illuminating the first iconic representation in a second manner comprises illuminating the first iconic representation in a second color (Zerhusen fig 20:418, par[0140], [0141]: two differently colored light emitters are located side-by-side in the interior region of housing 402 of module 400 for each of zones 411, 412, 413, 414, then the position of the image 418 on the floor will shift by a slight amount when module 400 switches from emitting light from the first light emitter to emitting light form the second light emitter, and vice versa.  Thus, the spacing between the light emitters of each zone 411, 412, 413, 414 dictates how far the image 418 shifts on the floor).

Regarding claim 16, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 15, wherein providing the visual indication of the deviation includes simultaneously illuminating a first iconic representation of the vital signs on the surface of the patient support apparatus in a first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example. Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416) and projecting the first iconic representation of the vital signs on the surface spaced apart from the patient support apparatus in the first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example. Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416).

Regarding claim 17, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 16, wherein providing the visual indication of a lack of deviation includes simultaneously illuminating a first iconic representation of the vital signs on the surface of the patient support apparatus in a second color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416.) and projecting the first iconic representation of vital signs on the surface spaced apart from the patient support apparatus in the second color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416.).

Regarding claim 18, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 11, wherein providing the visual indication of the deviation includes simultaneously illuminating a first iconic representation of the vital signs on a surface of the patient support apparatus in a first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416) and projecting the first iconic representation of vital signs on a surface spaced apart from the patient support apparatus in the first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416.).

Regarding claim 19, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 18, wherein providing the visual indication of a lack of deviation includes simultaneously illuminating a first iconic representation of vital signs on the surface of the patient support apparatus in a second color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416.) and projecting the first iconic representation of vital signs on the surface spaced apart from the patient support apparatus in the second color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example. Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416).

Regarding claim 20, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 19, wherein the surface spaced apart from the patient support apparatus is the surface of a floor (Zerhusen fig 20:418, par[0140], [0141], [0142]), the first iconic representation being projected to a position that is not directly below any portion of the patient support apparatus (Zerhusen fig 20:418, par[0140], [0141], [0142]).

Regarding claim 21, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 11, wherein the patient support apparatus further comprises a mattress supported on the deck of the patient support apparatus so as to locate the mattress above the at least one sensor (Zerhusen fig 1:22, par[0067]) and the sensor is located internally in the mattress (Riley fig 3:3036, par[0039] and fig 4:3018, par[0039]: wherein the person support surface 3026 is technically equivalent to a mattress).

Regarding claim 23, Riley in view of Raisanen and Zerhusen discloses the patient support apparatus of claim 11, wherein the notification system includes a light source and a projector assembly, the projector assembly operable to receive light from the light source and direct the light through a lens having a pre-distorted negative of a indicia such that when the light passes through the lens, an undistorted image is projected onto a surface spaced apart from the patient support apparatus (Zerhusen fig 13:286, par[0125], [0132], [0137], [0138], [0155]).

4.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Raisanen and Zerhusen, and further in view of Newham (Patent 6025782).
Regarding claim 22, Riley in view of Raisanen and Zerhusen does not explicitly disclose the patient support apparatus of wherein the sensor is removably supported on the deck. 
Newham discloses the patient support apparatus of wherein the sensor is removably supported on the deck (Newham fig 4:14, col 9 ln 60-67 and col 10 ln 1-6).
One of ordinary skill in the art would be aware of the Riley, Raisanen, Zerhusen and Newham references since both pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement a removable sensor as disclosed by Newham to gain the functionality of providing improved functionality, ease of use, and flexible sensing system that can reliable detect the presence or absence of a person and decrease the number of false and unreliable alarms.

5.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Raisanen, and further in view of Huster (US2015/0033295A1).
Regarding claim 24, Riley in view of Raisanen discloses the detection and notification system wherein the controller is coupled to memory (Riley fig 5:3076, par[0048], [0050]), and the patient support apparatus further comprises a user interface (Riley par[0058]).
Riley in view of Raisanen does not explicitly disclose the detection and notification system wherein the controller is coupled to memory which stores a serial number for the patient support apparatus, wherein the sensor includes memory which stores a serial number for the sensor, and the patient support apparatus further comprises a user interface, wherein the controller is operable to execute a process to verify that the patient support apparatus is properly authorized to execute the functionality of the sensor by detecting the presence of the sensor, evaluating the serial number of one of the patient support apparatus and the sensor and provide an indication of a status of authorization at the user interface.
Huster discloses the detection and notification system wherein the controller is coupled to memory which stores a serial number for the patient support apparatus (par[0164]: a list of serial numbers is maintained in a database, such as in a database of the circuitry of bed 320 or in a remote server of network 326 with which bed 320 communicates.  Each approved device 314, 316 (when not included as part of bed 320) and/or software application is provided with a serial number.  When the device 314, 316 establishes communication with circuitry of bed 320 or when the software application is downloaded to bed 320, the associated serial number of the device 314, 316 or software application, is provided to the circuitry of bed 320 which, in turn, verifies that the serial number is valid.  In some embodiments, the device 314, 316 or software application also provides the bed with other device specific or software specific information (e.g., manufacturer ID data, programming entity ID data, device model number, software version number, device ID data)),wherein the sensor includes memory which stores a serial number for the sensor (par[0164]), wherein the controller is operable to execute a process to verify that the patient support apparatus is properly authorized to execute the functionality of the sensor by detecting the presence of the sensor, evaluating the serial number of one of the patient support apparatus and the sensor and provide an indication of a status of authorization at the user interface (par[0164]: a list of serial numbers is maintained in a database, such as in a database of the circuitry of bed 320 or in a remote server of network 326 with which bed 320 communicates.  Each approved device 314, 316 (when not included as part of bed 320) and/or software application is provided with a serial number.  When the device 314, 316 establishes communication with circuitry of bed 320 or when the software application is downloaded to bed 320, the associated serial number of the device 314, 316 or software application, is provided to the circuitry of bed 320 which, in turn, verifies that the serial number is valid.  The device 314, 316 or software application also provides the bed with other device specific or software specific information (e.g., manufacturer ID data, programming entity ID data, device model number, software version number, device ID data).
One of ordinary skill in the art would be aware of the Riley, Raisanen and Huster references since both pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the authentication feature as disclosed by Huster to gain the functionality of providing an authentication software module that uses serial number approval and secure certificate exchange to verify that the at least one software application is authorized for use on the patient support system.

6.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Raisanen, and further in view of Dixon et al. (US2007/0296600A1) hereafter Dixon.
Regarding claim 25, Riley in view of Raisanen does not explicitly the detection and notification system wherein the sensor includes at least one peg extending downwardly away from the sensor, and wherein the sensor is positioned on the deck via the at least one peg being inserted into a corresponding hole formed in the deck.
Dixon discloses the detection and notification system wherein the sensor includes at least one peg extending downwardly away from the sensor (fig 3:120&116, par[0063], [0064]: wherein the fasteners 116 are technically equivalent to the pegs), and wherein the sensor is positioned on the deck via the at least one peg being inserted into a corresponding hole formed in the deck (par[0063], [0064]: The second set of sensors 104 includes a head section sensor 104 coupled to head deck section 106 by fasteners 116.  Sensor 114 is elongated and extends along a longitudinal axis 118 of the deck 22.  Seat sensor 120 is coupled to seat deck section 108 by fasteners 116.  Sensor 120 extends in a direction transverse to the longitudinal axis 118.  Thigh sensors 122 and 124 are coupled to thigh deck section 110 by fasteners 116. Fasteners 116 are illustratively rivets which secure the sensors 114, 120, 122, and 124 in position on the deck 22 as best shown in FIG. 8).
One of ordinary skill in the art would be aware of the Riley, Raisanen and Dixon references since both pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the fastening feature as disclosed by Dixon to gain the functionality of providing a robust and secure structure sensing system with sensor strips that are illustratively adhered to a stiffener and then sealed within a protective outer sleeve that secure and cover the sensors.

7.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Raisanen and Dixon, and further in view of Nakamura et al. (Patent 6030347) hereafter Nakamura.
Regarding claim 26, Riley in view of Raisanen and Dixon discloses the detection and notification system wherein the sensor includes a plate and a substrate (Dixon fig par[0063]: The sensor strips are illustratively adhered to a stiffener technically equivalent to a substrate and then sealed within a protective outer sleeve or cover made from a wipable material technically equivalent to a plate).
Riley in view of Raisanen and Dixon does not explicitly the detection and notification system wherein in response to the sensor being positioned on the deck so as to prevent mechanical vibrations from the patient support apparatus from being transferred to the sensor.
Nakamura discloses the detection and notification system wherein in response to the sensor being positioned on the deck so as to prevent mechanical vibrations from the patient support apparatus from being transferred to the sensor (col 5 ln 49-59, col 5 ln 60-65, col 6 ln 12-18, ln 24-26).
One of ordinary skill in the art would be aware of the Riley, Raisanen, Dixon and Nakamura references since both pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the isolation of the force vibration feature as disclosed by Nakamura to gain the functionality of improving the quality of the obtained data, and preventing undesired external vibrational forces the body of the subject.
Riley in view of Raisanen, Dixon and Nakamura discloses the claimed invention except for the substrate is arranged on an underside of the plate such that the substrate is located between the deck and the plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the substrate being arranged on an underside of the plate such that the substrate is located between the deck and the plate, since it has been held since the applicant has not disclosed that specific arrangement solves any stated problem or is for any particular and crucial purpose and it appears that the invention would perform, and that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claim 1, 5-10 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0231] for the controller is described as the MCB 166 includes the processor and non-transitory memory required to store instructions and, when appropriate, execute the stored instructions to operate the detection and notification system 160.
Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685